 



Exhibit 10.3
GENERAL CONDITIONS OF THE CONTRACT
FOR CONSTRUCTION
TABLE OF ARTICLES

      1.  
Contract Documents
2.  
Architect
3.  
Owner
4.  
Contractor
5.  
Subcontractors
6.  
Work by Owner or by Separate Contractors
7.  
Miscellaneous Provisions
8.  
Time
9.  
Payments and Completion
10.  
Protection of Persons and Property
11.  
Insurance
12.  
Changes in the Work
13.  
Uncovering and Correction of Work
14.  
Termination of Contract
15.  
Resolution of Claims
16.  
Hazardous Materials

          Clayco / Financial Services   GENERAL CONDITIONS   TABLE OF ARTICLES

 



--------------------------------------------------------------------------------



 



GENERAL CONDITIONS OF THE CONTRACT FOR CONSTRUCTION
ARTICLE 1
CONTRACT DOCUMENTS
1.1 DEFINITIONS
1.1.1 The Contract
The Contract Documents form the Contract for Construction. This Contract
represents the entire and integrated agreement between the parties hereto and
supersedes all prior negotiations, representations, or agreements, either
written or oral. The Contract may be amended or modified only by a Modification
as defined in Subparagraph 1.1.2. Nothing contained in the Contract Documents
shall create any contractual relationship between the Owner and the Architect,
or the Owner and any Subcontractor or Sub-subcontractor or between the
Contractor and Architect. References to the “Agreement” shall mean and refer to
the specifically modified Agreement between Owner and Contractor.
1.1.2 The Contract Documents
The Contract Documents consist of the Agreement, the General Conditions of the
Contract, all Drawings, Specifications, and all Modifications issued after
execution of the Contract. A Modification is (1) a written amendment to the
Contract signed by all parties, (2) a Change Order, (3) a written interpretation
issued by the Architect, and (4) a written order for a minor change in the Work
issued by the Architect pursuant to Paragraph 12.4.
1.1.3 The Work
The Work comprises the completed construction required by the Contract Documents
and includes all labor necessary to produce such construction, and all materials
and equipment incorporated or to be incorporated in such construction.
1.1.4 The Project
The Project is the total construction of which the Work performed under the
Contract Documents may be whole or a part, and which may include construction by
the Owner or by Separate Contractors.
1.1.5 The Drawings and Specifications
The Drawings and Specifications have been reviewed and accepted by the Owner
prior to the execution of the Contract. These Drawings and Specifications fully
define the scope of the Work to be performed by Contractor and are not subject
to further review by the Owner or the Owner’s Construction Inspector as to the
scope of the Work required under the Contract Documents. These Drawings and
Specifications are subject to change as to the scope of the Work with an
appropriate adjustment in the Contract Sum as provided herein. In addition, the
Architect from time to time may issue Supplemental Drawings or Field Orders
further defining these Drawings and Specifications, as the Architect deems
necessary.

          Clayco/Financial Services   GENERAL CONDITIONS    

1 of 37



--------------------------------------------------------------------------------



 



1.1.6 The Owner’s Construction Inspector
Owner may appoint, at Owner’s expense, a Construction Inspector to act as the
Owner’s representative during construction on questions concerning Contractor’s
compliance with the Contract Documents, The Owner may at any time, or from time
to time, designate any person or organization to act as Owner’s Construction
Inspector by notifying the Contractor in writing of such designation. Such
designation shall be effective upon receipt of such notice by the Contractor.
Any such designation may be withdrawn or terminated by Owner at any time by
notice to Contractor.
1.2 EXECUTION, CORRELATION AND INTENT
1.2.1 The Agreement shall be signed by the Owner and Contractor.
1.2.2 By executing the Contract, Contractor represents that it has visited the
site, familiarized itself with the local conditions under which the Work is to
be performed, and correlated its observations with the requirements of the
Contract Documents.
1.2.3 The intent of the Contract Documents is to include all items necessary for
the proper execution and completion of the Work. The Contract Documents are
complementary, and what is required by any one shall be as binding as if
required by all. Work not covered in the Contract Documents will not be required
unless it is consistent therewith and is reasonably inferable therefrom as being
necessary to produce the indicated results. Words and abbreviations which have
well-known technical or trade meanings are used in the Contract Documents in
accordance with such recognized meanings.
1.2.4 The organization of the Specifications into divisions, sections and
articles, and the arrangement of Drawings shall not control Contractor in
dividing the Work among Subcontractors or in establishing the extent of Work to
be performed by any trade.
1.3 OWNERSHIP AND USE OF DOCUMENTS
1.3.1 (There is no Subparagraph 1.3.1) .
1.3.2 All Drawings, Specifications and all copies thereof furnished by the
Architect under the Contract, are and shall remain its property and are not to
be used on any other project. With the exception of one copy and electronic
files of all such Drawings to be used by the Owner exclusively for this project
in reference to service, maintenance and repairs. Specifications and any other
documents prepared by the Architect which are a part of the Contract for each
party, all other copies of such documents are to be returned to the Architect at
the completion of the Work.

          Clayco/Financial Services   GENERAL CONDITIONS    

2 of 37



--------------------------------------------------------------------------------



 



ARTICLE 2
ARCHITECT
2.1 DEFINITION
2.1.1 The Architect is the person or organization authorized to practice
architecture in the State where the Project is located and who is responsible
for the preparation of and who has signed the Drawings and Specifications for
the Project identified in the Contract between the Owner and Contractor, he is
the Architect of Record for the Project. The Owner recognizes that the Architect
is an affiliate of Contractor. The term Architect means the Architect or its
authorized representative.
2.2 ADMINISTRATION OF THE CONTRACT
2.2.1 The Architect will visit the site periodically to determine in general if
the Work is proceeding in accordance with the Contract Documents. However, the
Architect will not be required to make exhaustive or continuous on-site
observations to check the quality or quantity of the Work.
2.2.2 The Architect will not be responsible for and will not have control or
charge of construction means, methods, techniques, sequences or procedures, or
for safety precautions and programs in connection with the Work, and will not be
responsible for Contractor’s failure to carry out the Work in accordance with
the Contract Documents. The Architect will not be responsible for or have
control or charge over the acts or omissions of Contractor, Subcontractors, or
any of their agents or employees, or any other persons performing any of the
Work.
2.2.3 The Architect and the Owner’s Construction Inspector shall at all times
have access to the Work wherever it is in preparation and progress. Contractor
shall provide reasonable facilities for such access so the Architect and the
Owner’s Construction Inspector may perform their functions under the Contract
Documents.
2.2.4 The Architect shall furnish interpretations and clarifications of the
drawings and specifications, by means of additional drawings, addenda or
otherwise, as are necessary for the proper execution and progress of the
Project.
2.2.5 The Architect’s decisions in matters relating to artistic effect will be
final if consistent with the intent of the Contract Documents.
2.2.6 (There is no Subparagraph 2.2.6.)
2.2.7 The Architect will review and approve or take other appropriate action
upon Contractor’s submittals such as Shop Drawings, Product Data and Samples,
but only for conformance with the design concept of the Work and with the
information given in the Contract Documents. The Architect’s approval of a
specific item shall not indicate approval of an assembly of which the item is a
component.

          Clayco/Financial Services   GENERAL CONDITIONS    

3 of 37



--------------------------------------------------------------------------------



 



2.2.8 The Architect shall assist Contractor in conducting observations to
determine the dates of Substantial Completion and final completion.
2.2.9 The Architect may provide one or more Project Representatives to assist
the Architect in carrying out its responsibilities at the site.
2.2.10 In the event of the resignation, refusal or inability to act of the
Architect, or if for any other reason Contractor decides to do so, Contractor
may designate another architect (who must be licensed to practice in the State
in which the Project is located, and who may be an employee of Contractor, or
otherwise affiliated with Contractor), as the Architect for purposes of the
Contract.
ARTICLE 3
OWNER
3.1 DEFINITION
3.1.1 The Owner is the person or entity identified as such in the Agreement and
is referred to throughout the Contract Documents as if singular in number and
masculine in gender. The term Owner means the Owner or its authorized
representative.
3.2 INFORMATION AND SERVICES REQUIRED OF THE OWNER
3.2.1 The Owner shall, at the request of Contractor, at the time of execution of
the Agreement, furnish to Contractor reasonable evidence that he has made
financial arrangements to fulfill its obligations under the Contract. Unless
such reasonable evidence is furnished, Contractor is not required to commence
the Work. The Owner shall disclose all information known to the Owner regarding
the presence of hazardous materials, pollutants, contaminants, or other
environmental, subsurface or concealed conditions at the Project’s site.
3.2.2 The Owner shall furnish all surveys and subsoil investigations describing
the physical characteristics, legal limitations and utility locations for the
site of the Project, and a legal description of the site.
3.2.3 Except as provided in Subparagraph 4.7.1, the Owner shall secure and pay
for necessary approvals, easements, assessments and charges required for the
construction, use or occupancy of permanent structures or for permanent changes
in existing facilities.
3.2.4 Information or services under the Owner’s control shall be furnished by
the Owner with reasonable promptness to avoid delay in the orderly progress of
the Work.
3.2.5 (There is no Subparagraph 3.2.5.)
3.2.6 The Owner shall issue all instructions to Contractor.

          Clayco/Financial Services   GENERAL CONDITIONS    

4 of 37



--------------------------------------------------------------------------------



 



3.2.7 The foregoing are in addition to other duties and responsibilities of the
Owner enumerated herein and especially those in respect to Work by Owner or by
Separate Contractors, Payments and Completion, and Insurance in Articles 6, 9
and 11, respectively.
3.3 OWNER’S RIGHT TO STOP THE WORK
3.3.1 If Contractor fails to correct defective Work as required by
Paragraph 13.2, fails to carry out the Work in accordance with the Contract
Documents or fails to provide Owner with a plan of correction within _15      
days after receipt of written notice from the Owner, the Owner, by a written
order signed personally may order Contractor to stop the Work, or any portion
thereof, until the cause for such order has been eliminated; however, this right
of the Owner to stop the Work shall not give rise to any duty on the part of the
Owner to exercise this right for the benefit of Contractor or any other person
or entity, except to the extent required by Subparagraph 6.1.3.
3.4 OWNER’S RIGHT TO CARRY OUT THE WORK
3.4.1 If Contractor defaults or neglects to carry out the Work in accordance
with the Contract Documents and fails within seven days after receipt of written
notice from the Owner to commence and continue correction of such default or
neglect with diligence and promptness, the Owner may, after seven days following
receipt by Contractor of an additional written notice and without prejudice to
any other remedy he may have, make good such deficiencies. In such case an
appropriate Change Order shall be issued deducting from the payments then or
thereafter due Contractor the cost of correcting such deficiencies. If the
payments then or thereafter due Contractor are not sufficient to cover such
amount, Contractor shall pay the difference to the Owner.
ARTICLE 4
Contractor
4.1 DEFINITION
4.1.1 Contractor is the Contractor for the Work required by the Contract
Documents and is identified as such in the Agreement and is referred to
throughout the Contract Documents.
4.2 REVIEW OF DRAWINGS AND SPECIFICATIONS
4.2.1 Contractor represents to the Owner that it has reviewed the Drawings and
Specifications incorporated in the Contract.
4.3 SUPERVISION AND CONSTRUCTION PROCEDURES
4.3.1 Contractor shall supervise and direct the Work, using reasonable skill and
attention. It shall be solely responsible for all construction means, methods,
techniques, sequences and procedures and for coordinating all portions of the
Work under the Contract.

          Clayco/Financial Services   GENERAL CONDITIONS    

5 of 37



--------------------------------------------------------------------------------



 



4.3.2 Contractor shall be responsible to the Owner for the negligent or wrongful
acts and omissions of its employees, Subcontractors and their agents and
employees, and other persons performing any of the Work under a contract with
Contractor.
4.3.3 Contractor shall not be relieved from its obligations to perform the Work
in accordance with the Contract Documents either by the activities or duties of
the Architect, or by inspections, tests or approvals required or performed under
Paragraph 7.7 by persons other than Contractor.
4.4 LABOR AMD MATERIALS
4.4.1 Unless otherwise provided in the Contract Documents, Contractor shall
provide and pay for all labor, materials, equipment, tools, construction
equipment and machinery, transportation, and other facilities and services
necessary for the proper execution and completion of the Work.
4.4.2 Contractor shall at all times enforce discipline and good order among its
employees and shall not employ on the Work any unfit person or anyone not
skilled in the task assigned.
4.4.3 During construction in remodeled areas, Contractor wherever possible shall
use existing water, heat and utilities with the utility charges for this usage
paid by the Owner. If it is necessary for construction purposes to bring in
separate metered utility services, the usage charges for these separate services
shall be paid for by Contractor during construction. For new construction, if
new utility service connections are required, Contractor shall pay the metered
utility charges for all service during construction. As areas of the buildings
are substantially completed and occupied by the Owner the utility usage bills
shall be pro-rated between Contractor and the Owner based upon the ratio of
unoccupied and occupied areas and the dates of occupancy by the Owner.
4.5 WARRANTY
Contractor warrants to the Owner that all materials and equipment furnished
under this Contract will be new unless otherwise specified, and that all new
materials and equipment will be entitled to all warranties given by the
manufacturer. All such materials and equipment not so conforming to these
standards may be considered defective. If required by the Architect or the
Owner’s Construction Inspector, Contractor shall furnish satisfactory evidence
as to the kind and quality of any such materials and equipment. The Contractor’s
warranty excludes remedy for damage or defect caused by abuse, modifications not
executed by the Contractor, improper or insufficient maintenance, improper
operation, or normal wear and tear and normal usage. All applicable warranties
related to the Work, whether pursuant to this Section or other provisions of the
Contract Documents or applicable law, shall commence as of the date of
Substantial Completion of the Work, and shall terminate and expire one (1) year
after Substantial Completion of the Work, except for third party warranties
expressly provided in the Contract Documents or any other written warranty given
to the Owner at the end of the Project. THE CONTRACTOR HEREBY DISCLAIMS ANY AND
ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION, ANY WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, EXCEPT AS EXPRESSLY
WARRANTED HEREIN. THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THE DESCRIPTION ON
THE FACE HEREOF.

          Clayco/Financial Services   GENERAL CONDITIONS    

6 of 37



--------------------------------------------------------------------------------



 



4.6 TAXES
The Contractor shall pay sales, consumer, use and similar taxes for the Work or
portions thereof provided by the Contractor which are legally enacted when bids
are received or negotiations concluded, whether or not yet effective or merely
scheduled to go into effect.
4.7 PERMITS, FEES AND NOTICES
4.7.1 Contractor or its subcontractors shall secure and pay all permits,
governmental fees and licenses required by Contractor or its subcontractors for
the proper execution and completion of the Work, which are applicable at the
time the Agreement between the Owner and Contractor is signed. Contractor has no
obligation to secure or pay for any permits, licenses or connection fees of the
Owner, such as impact fees, traffic mitigation, school and special use fees,
governmental imposed service fees, occupancy permits or utility usage fees for
post-construction use by the Owner or any similar charges based on utility flow
rates or assessments based on utility system amortization. It is the
responsibility of the Contractor to make certain that the Drawings and
Specifications are in accordance with applicable laws, statutes, building codes
and regulations in effect at the time of Contract. Any fees, charges, costs or
licenses required by any laws, ordinances, rules, regulations or orders of any
public authority for the purpose of reviewing, inspecting, approving, checking
or filing plans and specifications other than the direct fees charged for the
filing of the plans and specifications for the issuance of a building permit
shall be paid by the Owner and are not the responsibility of Contractor.
4.7.2 Contractor or its subcontractors shall give all notices and comply with
all laws, ordinances, rules, regulations and lawful orders of any public
authority bearing on the performance of the Work.
4.7.3 If Contractor observes that the Contract is at variance therewith in any
respect, it shall promptly notify the Architect and the Owner, in writing, and
any necessary changes shall be adjusted by appropriate Modification. If
Contractor performs any Work knowing it to be contrary to such laws, ordinances,
rules and regulations, and without such notice Contractor shall assume full
responsibility therefor and shall bear all costs attributable thereto.
4.8 INTENTIONALLY DELETED
4.9 SUPERINTENDENT
4.9.1 Contractor shall employ a competent superintendent and necessary
assistants who shall be in attendance at the Project site during the progress of
the Work. The superintendent shall represent Contractor and all communications
concerning compliance with the Drawings and Specifications given to the
superintendent shall be as binding as if given to Contractor. Important
communications shall be confirmed in writing. Other communications shall be so
confirmed on written request in each case.
4.10 CONSTRUCTION SCHEDULE
4.10.1 Contractor, within 60 days after the execution of the Contract, shall
prepare and submit for the Owner’s approval an estimated construction schedule
for the Work, The construction schedule shall be related to the

          Clayco/Financial Services   GENERAL CONDITIONS    

7 of 37



--------------------------------------------------------------------------------



 



entire Project to the extent required by the Contract. This schedule shall
indicate the dates for the starting and completion of the various stages of
construction and shall be revised as required by the conditions of the Work.
This construction schedule is developed solely for the purpose of job management
by Contractor. It should be used only for general planning purposes by the Owner
and is not to be construed as a part of the contractual performance by
Contractor to the Owner.
4.11 DOCUMENTS AND SAMPLES AT THE SITE
4.11.1 Contractor shall maintain at the site for the Owner one record copy of
all Drawings, Specifications, Addenda, Change Orders and other Modifications,in
good order and marked currently to record all changes made during construction,
and approved Shop Drawings, Product Data and Samples. These shall be available
to the Owner’s Construction Inspector and shall be delivered to Owner’s
Construction Inspector for the Owner upon completion of the Work.
4.12 SHOP DRAWINGS, PRODUCT DATA AND SAMPLES
4.12.1 Shop Drawings are drawings, diagrams, schedules and other data specially
prepared for the Work by the Contractor or any Subcontractor, manufacturer,
supplier or distributor to illustrate some portion of the Work.
4.12 .2 Product Data are illustrations, standard schedules, performance charts,
instructions, brochures, diagrams and other information furnished by Contractor
to illustrate a material, product or system for some portion of the Work.
4.12.3 Samples are physical examples furnished by Contractor to illustrate
materials, equipment or workmanship and establish standards by which the Work
will be judged.
4.12.4 The Contractor shall review, stamp with its approval and submit, with
reasonable promptness and in orderly sequence so as to cause no delay in the
Work or in the work of any other contractor, all Shop Drawings and Samples
required by the Contract or subsequently by the Architect as covered by
Modifications. Shop Drawings and Samples shall be properly identified as
specified, or as the Architect may require. At the time of submission Contractor
shall inform the Architect and the Owner in writing of any deviation in the Shop
Drawings or Samples from the requirements of the Contract. Contractor shall make
any corrections required by the Architect and shall resubmit the required number
of corrected copies of Shop Drawings or new Samples until approved. Contractor
shall direct specific attention in writing or on resubmitted Shop Drawings to
revisions other than the corrections requested by the Architect on previous
submissions.
4.12.5 By approving and submitting Shop Drawings, Product Data and Samples, the
Contractor represents that it has determined and verified all materials, field
measurements, and field construction criteria related thereto, or will do so,
and that it has checked and coordinated the information contained within such
submittals with the requirements of the Work and of the Contract Documents.

          Clayco/Financial Services   GENERAL CONDITIONS    

8 of 37



--------------------------------------------------------------------------------



 



4.12.6 Contractor shall not be relieved of responsibility for any deviation from
the requirements of the Contract Documents by the Architect’s approval of Shop
Drawings, Product Data or Samples under Subparagraph 2.2.14 unless Contractor
has specifically informed the Owner in writing of such deviation at the time of
submission and the Owner has given written approval to the specific deviation.
Contractor shall not be relieved from responsibility for errors or omissions in
the Shop Drawings, Product Data or Samples by the Owner’s approval thereof.
4.12.7 Contractor shall direct specific attention, in writing or on resubmitted
Shop Drawings, Product Data or Samples, to revisions other than those requested
by the Owner on previous submittals.
4.12.8 The Contractor shall not be required to provide professional services
which constitute the practice of architecture or engineering unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor’s responsibilities for construction means, methods,
techniques, sequences and procedures. No portion of the Work requiring
submission of a Shop Drawing, Product Data or Sample shall be commenced until
the submittal has been approved by the Architect as provided in Subparagraph
2.2.14 and when required by Subparagraph 4.12,6. All such portions of the Work
shall be in accordance with approved submittals. One (1) set of approved Shop
Drawings shall be forwarded to the Owner at the same time as sent to the
subcontractors.
4.13 USE OF SITE
4.13.1 Contractor shall confine operations at the site to areas permitted by
law, ordinances, permits and the Contract Documents and shall not unreasonably
encumber the site with any materials or equipment.
4.14 CUTTING AND PATCHING OF WORK
4.14.1 Contractor shall be responsible for all cutting, fitting or patching that
may be required to complete the Work or to make its several parts fit together
properly.
4.14.2 Contractor shall not damage or endanger any portion of the Work or the
work of the Owner or any separate Contractors by cutting, patching or otherwise
altering any work, or by excavation. Contractor shall not cut or otherwise alter
the work of the Owner or any separate Contractor except with the written consent
of the Owner and of such separate Contractor. Contractor shall not unreasonably
withhold from the Owner or any separate Contractor its consent to cutting or
otherwise altering the Work.
4.15 CLEANING UP
4.15.1 Contractor at all times shall keep the premises free from accumulation of
waste materials or rubbish caused by its operations. At the completion of the
Work it shall remove all its waste materials and rubbish from and about the
Project as well as all its tools, construction equipment, machinery and surplus
materials.

          Clayco/Financial Services   GENERAL CONDITIONS    

9 of 37



--------------------------------------------------------------------------------



 



4.15.2 If Contractor fails to clean up at the completion of the Work, after
written request from the Owner, the Owner may do so as provided in Paragraph 3.4
and the cost thereof shall be charged to Contractor.
4.16 COMMUNICATIONS
4.16.1 Contractor shall forward all communications directly to the Owner.
4.17 ROYALTIES AND PATENTS
4.17.1 Contractor shall pay all royalties and license fees. It shall defend all
suits or claims for infringement of any patent rights and shall save the Owner
harmless from loss on account thereof, except that the Owner shall be
responsible for all such loss when a particular design, process or the product
of a particular manufacturer or manufacturers is specified, but if Contractor
has reason to believe that the design, process or product specified is an
infringement of a patent, he shall be responsible for such loss unless it
promptly gives such information to the Owner.

          Clayco/Financial Services   GENERAL CONDITIONS    

10 of 37



--------------------------------------------------------------------------------



 



4.18 INDEMNIFICATION
4.18.1 To the fullest extent permitted by law, Contractor shall indemnify and
hold harmless the Owner and its agents and employees from and against all
claims, damages, losses and expenses including attorneys’ fees arising out of or
resulting from the performance of the Work, to the extent that any such claim,
damage, loss or expense (1) is attributable to bodily injury, sickness, disease
or death, or to injury to or destruction of tangible property (other than the
Work itself) including the loss of use resulting therefrom, and (2) is caused by
any negligent act or omission of Contractor, any subcontractor, anyone directly
or indirectly employed by any of them or anyone for whose acts any of them may
be liable, regardless of whether or not it is caused in part by a party
indemnified hereunder; provided, however, that the foregoing agreement to
indemnify shall not extend to liability claims, damages, loss or expenses,
including attorney’s fees, arising out of (a) the preparation or approval of
maps, drawings, opinions, reports, surveys, Change Orders, designs or
specifications by the Owner, or the agents or employees of the Owner; (b) or the
giving or failure to give directions or instructions by the Owner, or the agents
or employees of Owner, where such giving or failure to give directions or
instructions is the primary cause of bodily injury to persons or damage to
property; or (c) the negligence or wrongful misconduct of the Owner. To the
fullest extent permitted by law, the Owner shall indemnify and hold harmless the
Contractor, its Subcontractors , and the agents and employees of any of them
from and against claims, damages, losses and expenses including but not limited
to attorney’s fees, arising out of or resulting from the Project, provided that
such claim, damage, loss and expense is attributable to bodily injury, sickness,
disease or death, or to injury to or destruction of tangible property, but only
to the extent caused by the Owner’s breach of this Contract, or the negligent
acts or omissions of the Owner, the Owner’s separate contractors (as
contemplated in subparagraph 6.1.1), anyone directly or indirectly employed by
them or anyone for whose acts they may be liable (other than the Contractor and
its Subcontractors), regardless of whether or not such claim, damage, loss or
expense is caused in part by a party indemnified hereunder; provided, however,
that the foregoing agreement to indemnify shall not extend to liability claims,
damages, loss or expenses, including attorney fees, arising out of the
negligence or wrongful misconduct of the Contractor. Such obligation shall not
be construed to negate, abridge, or reduce other rights or obligations of
indemnity which would otherwise exist as to a party or person described in this
Section 4.18. The obligations of the Contractor and the Owner herein are subject
to the provisions of Subparagraphs 7.4.3 and 11.3.6.
4.18.2 In any and all claims against the Owner or any of their agents or
employees by any employee of Contractor, any Subcontractor, anyone directly or
indirectly employed by any of them or anyone for whose acts any of them may be
liable, the indemnification obligation under this Paragraph 4.18 shall not be
limited in any way by any limitation on the amount or type of damages,
compensation or benefits payable by or for Contractor or any Subcontractor under
workers’ or workmen’s compensation acts, disability benefit acts or other
employee benefit acts.

          Clayco/Financial Services   GENERAL CONDITIONS    

11 of 37



--------------------------------------------------------------------------------



 



ARTICLE 5
SUBCONTRACTORS
5.1 DEFINITION
5.1.1 A Subcontractor is a person or entity who has a direct contract with
Contractor to perform any of the Work at the site. The term Subcontractor is
referred to throughout the Contract Documents as if singular in number and
masculine in gender and means a Subcontractor or its authorized representative.
The term Subcontractor does not include any separate Contractor or its
subcontractors.
5.1.2 A sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor to perform any of the Work at the site. The term
Sub-subcontractor is referred to throughout the Contract Documents as if
singular in number and masculine in gender and means a Sub-subcontractor or an
authorized representative thereof.
5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
5.2.1 Contractor, as soon as practicable after the execution of the Contract,
shall furnish to the Owner in writing for acceptance a list of names of the
Subcontractors proposed for the principal portions of the Work. If the Owner,
after due investigation has reasonable objection to any Subcontractor on such
list and does not accept such Subcontractor, he shall within _10       days of
receiving from Contractor the list of proposed Subcontractors so notify
Contractor in writing. Failure of the Owner to make objection promptly to any
Subcontractor on the list shall constitute acceptance of such Subcontractor.
Notwithstanding anything herein to the contrary, the Owner hereby agrees that
the Contractor may subcontract portions of the Work to the Contractor or
divisions of the Contractor pursuant to a subcontract agreement, and the
subcontract sum thereof shall constitute a cost of the work.
5.2.2 Contractor shall not contract with any such proposed person or entity to
whom the Owner has made reasonable objection under the provisions of
Subparagraph 5.2.1. Contractor shall not be required to contract with anyone
whom it has a reasonable objection.
5.2.3 If the Owner refuses to accept any Subcontractor or person or organization
on a list submitted by Contractor in response to the requirements of the
Contract, Contractor shall submit an acceptable substitute and the Contract Sum
shall be increased or decreased by the difference in cost occasioned by such
substitution and an appropriate Change Order shall be issued; however, no
increase in the Contract Sum shall be allowed for any such substitution unless
Contractor has acted promptly and responsively in submitting for acceptance any
list or lists of names as required by Subparagraph 5.2.1.

          Clayco/Financial Services   GENERAL CONDITIONS    

12 of 37



--------------------------------------------------------------------------------



 



5.2.4 Contractor shall make no substitution for any Subcontractor, person or
entity previously selected if the Owner makes reasonable objection to such
substitution.
5.3 SUBCONTRACTURAL RELATIONS
5.3.1 By an appropriate agreement, written where legally required for validity,
Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to Contractor by the terms of the
Contract Documents, and to assume toward Contractor all the obligations and
responsibilities which Contractor, by these Documents, assumes toward the Owner.
Said agreement shall preserve and protect the rights of the Owner under the
Contract Documents with respect to the Work to be performed by the Subcontractor
so that the subcontracting thereof will not prejudice such rights, and shall
allow to the Subcontractor, unless specifically provided otherwise in the
Contractor-Subcontractor agreement, the benefit of all rights, remedies and
redress against Contractor that Contractor, by these Documents, has against the
Owner. Where appropriate, Contractor shall require each Subcontractor to enter
into similar agreements with its Sub-subcontractors. Contractor shall make
available to each proposed Subcontractor, prior to the execution of the
Subcontract, copies of the Contract Documents to which the Subcontractor will be
bound by this Paragraph 5.3, and identify to the Subcontractor any terms and
conditions of the proposed Subcontract which may be at variance with the
Contract Documents. Each Subcontractor shall similarly make copies of such
Documents available to its Sub-subcontractors.
ARTICLE 6
WORK BY OWNER OR BY SEPARATE CONTRACTORS
6.1 OWNER’S RIGHT TO PERFORM WORK AND TO AWARD SEPARATE CONTRACTS
6.1.1 The Owner reserves the right to perform work related to the Project with
its own forces, and to award separate contracts in connection with other
portions of the Project or other work on the site under these or similar
Conditions of the Contract including insurance and waiver’s of subrogation. The
Contractor shall be entitled to a Change Order for any delays or increases of
the Cost of the Work caused by such separate contractors. If Contractor claims
that delay or additional cost is involved because of such action by the Owner,
he shall make such claim as provided elsewhere in the Contract Documents.
6.1.2 When separate contracts are awarded for different portions of the Project
or other work on the site, the term Contractor in the Contract Documents in each
case shall mean the Contractor who executes each separate Owner-Contractor
Agreement.
6.1.3 The Owner will provide for the coordination of the work of its own forces
and of each separate Contractor with the Work of Contractor, who shall cooperate
therewith as provided in Paragraph 6.2.
6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction or operations related to the Project with the Owner’s own
forces or pursuant to separate contracts with other

          Clayco/Financial Services   GENERAL CONDITIONS    

13 of 37



--------------------------------------------------------------------------------



 



contractors, the Owner shall be deemed to be subject to the same obligations and
to have the same rights which apply to the Contractor under the Conditions of
the Contract. If the Owner awards separate contracts with any other contractors
for any work on the Project site during the performance of the Work, then the
Owner shall cause each and every other contractor (and their subcontractors of
any tier) to name the Contractor as an additional insured on all liability
insurance policies maintained by such other contractor (and their subcontractors
of any tier) to the extent such policies cover liabilities relating to the
Project or other work being performed at the Project site. The Owner shall
furnish to the Contractor written evidence that such insurance is in effect and
that the Contractor has been named an additional insured.
6.2 MUTUAL RESPONSIBILITY
6.2.1 Contractor shall afford the Owner and separate Contractors reasonable
opportunity for the introduction and storage of their materials and equipment
and the execution of their work, and shall connect and coordinate its Work with
theirs as required by the Contract Documents.
6.2.2 If any part of Contractor’s Work depends for proper execution or results
upon the work of the Owner or any separate Contractor, Contractor shall, prior
to proceeding with the Work, promptly report to the Owner any apparent
discrepancies or defects in such other work that render it unsuitable for such
proper execution and results. Failure of Contractor so to report shall
constitute an acceptance of the Owner’s or separate Contractors’ work as fit and
proper to receive its Work, except as to defects which may subsequently become
apparent in such work by others after the execution of Contractor’s Work.
6.2.3 Any costs caused by defective or ill-timed work shall be borne by the
party responsible therefor.
6.2.4 Should Contractor wrongfully cause damage to the work or property of the
Owner, or to other work on the site, Contractor shall promptly remedy such
damage as provided in Subparagraph 10.2.5.
6.2.5 Should Contractor wrongfully cause damage to the work or property of any
separate contractor, Contractor shall upon due notice promptly attempt to settle
with such other contractor by agreement, or otherwise to resolve the dispute. If
such separate contractor sues or initiates an arbitration proceeding against the
Owner on account of any damage alleged to have been caused by CONTRACTOR, the
Owner shall notify Contractor, who shall defend such proceedings at the Owner’s
expense, and if any judgment or award or settlement before judgment or award
against the Owner arises therefrom Contractor shall pay or satisfy it and shall
reimburse the Owner for all attorneys’ fees and court or arbitration costs which
the Owner has incurred.
6.3 OWNER’S RIGHT TO CLEAN UP
6.3.1 If a dispute arises between Contractor and separate Contractors as to
their responsibility for cleaning up as required by Paragraph 4.15, the Owner
may clean up and charge the cost thereof to the Contractors responsible
therefor.

          Clayco/Financial Services   GENERAL CONDITIONS    

14 of 37



--------------------------------------------------------------------------------



 



ARTICLE 7
MISCELLANEOUS PROVISIONS
7.1 GOVERNING LAW
7.1.1 The Contract shall be governed by the law of the place where the Project
is located.
7.2 SUCCESSORS AND ASSIGNS
7.2.1 The Owner and Contractor each binds itself, its partners, successors,
assigns and legal representatives to the other party hereto and to the partners,
successors, assigns and legal representatives of such other party in respect to
all covenants, agreements and obligations contained in the Contract Documents.
Neither party to the Contract shall assign the Contract or sublet it as a whole
without the written consent of the other, nor shall Contractor assign any moneys
due or to become due to it hereunder, without the previous written consent of
the Owner.
7.3 WRITTEN NOTICE
7.3.1 Written notice shall be deemed to have been duly served if delivered in
person to the individual or member of the firm or entity or to an officer of the
corporation for whom it was intended, or if delivered at or sent by registered
or certified mail to the last known business address of the intended recipient.
7.4 CLAIMS FOR DAMAGE
7.4.1 Should either party to the Contract suffer injury or damage to person or
property because of any act or omission of the other party or of any of its
employees, agents or others for whose acts he is legally liable, claim shall be
made in writing to such other party within 21 days after the first observance of
such injury or damage.
7.4.2 Claims for Additional Time
7.4.2.1 If the Contractor wishes to make Claim for an increase in the Contract
Time, written notice as provided herein shall be given. The Contractor’s Claim
shall include an estimate of cost and of probable effect of delay on progress of
the Work. In the case of a continuing delay only one Claim is necessary.
7.4.2.2 If adverse weather conditions or adverse site conditions caused by
adverse weather are the basis for a Claim for additional time, such Claim shall
be documented by data substantiating that either (i) adverse weather conditions
were abnormal for the period of time, could not have been reasonably anticipated
and had an adverse effect on the scheduled construction, or (ii) adverse weather
conditions prevented the type of Work then scheduled, or (iii) adverse site
conditions caused by adverse weather prevented the type of Work then scheduled.

          Clayco/Financial Services   GENERAL CONDITIONS    

15 of 37



--------------------------------------------------------------------------------



 



7.4.3 Claims for Consequential Damages.
7.4.3.1 The Contractor and Owner waive Claims against each other for
consequential damages arising out of or relating to this Contract. This mutual
waiver includes:

  .1   damages incurred by the Owner for rental expenses, for losses of use,
income, profit, financing, business and reputation, and for loss of management
or employee productivity or of the services of such persons; and     .2  
damages incurred by the Contractor for principal office expenses including the
compensation of personnel stationed there, for losses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work.

7.5 BOND
7.5.1 If requested to do so by the Owner, Contractor will furnish to the Owner,
at cost, a Contract Bond covering the faithful performance of the Work free and
clear of all liens arising out of claims for labor, material and/or equipment
entering into the construction of the Project. This Bond shall require
Contractor to indemnify and save harmless the Owner from all loss, cost and
damage which the Owner may suffer by reason of Contractor’s failure to so
perform. This Bond shall be in favor of the Owner and issued by a company
approved by the Owner, which approval shall not be unreasonably withheld. This
Bond shall not be valid if the payments required under the Contract are not made
by the Owner in accordance with the terms and conditions of the Contract.
Neither this subparagraph nor any other provision of the Contract imposes any
duty upon Contractor to see to the payment of any monies to parties furnishing
labor, material or equipment pursuant to a Contract with a subcontractor so long
as title to all such labor, material and equipment incorporated into the Project
passes to the Owner free and clear of liens, claims, security interests and
other encumbrances. Contractor shall not be required to furnish any bonds
covering such payments other than the Contract Bond required hereunder.
7.6 RIGHTS AND REMEDIES
7.6.1 The duties and obligations imposed by the Contract Documents and the
rights and remedies available thereunder shall be in addition to and not a
limitation of any duties, obligations, rights and remedies otherwise imposed or
available by law.
7.6.2 No action or failure to act by the Owner or Contractor shall constitute a
waiver of any right or duty afforded any of them under the Contract, nor shall
any such action or failure to act constitute an approval of or acquiescence in
any breach thereunder, except as may be specifically agreed in writing.
7.6.3 If any arbitration, litigation or other proceeding is commenced by either
party hereunder, to enforce the obligations of the other party, then (a) the
identity of the prevailing party in any such proceeding shall be determined by
the arbitrator or court (whichever is applicable), (b) such prevailing party
shall be reimbursed by the non-prevailing party for all of the prevailing
party’s reasonable out-of-pocket expenses

          Clayco/Financial Services   GENERAL CONDITIONS    

16 of 37



--------------------------------------------------------------------------------



 



incurred in connection therewith, including without limitation reasonable
attorneys’ fees and (c) the arbitrator or court (whichever is applicable) shall
be authorized to make an award of such expense in any such proceeding.
7.7 TESTS
7.7.1 If the Contract or any laws, ordinances, rules, regulations or orders of
any public authority having jurisdiction require any Work to be inspected,
tested or approved by Building Inspector, Contractor shall give the Owner timely
notice of its readiness and of the date arranged so they may observe such
inspection, testing or approval. Contractor shall bear all costs of such
inspections, tests and approvals unless otherwise provided. Should there be a
requirement by any laws, ordinances, rules, regulations or orders of any public
authority having jurisdiction for special inspections by persons other than the
Building Inspector, the Owner shall employ the services of a qualified special
inspector who will provide selective or continuous inspection on the
construction and work requiring its employment.
7.7.2 If the Architect or the Owner determines that any Work requires special
inspection, testing, or approval which Subparagraph 7.7.1 does not include, the
Architect or Owner will instruct Contractor to order such special inspection,
testing or approval, and Contractor shall give notice as provided in
Subparagraph 7.7.1. If such special inspection or testing reveals a failure of
the Work to comply with the requirements of the Contract Documents or if such
special inspection or testing was required by the Architect (whether or not it
reveals a failure of the Work to comply with the requirements of the Contract
Documents), Contractor shall bear all costs thereof, including compensation for
the Architect’s additional services made necessary by such failure; otherwise
the Owner shall bear such costs, and an appropriate Change Order shall be
issued.
7.7.3 Required certificates of inspection, testing or approval shall be secured
by Contractor and promptly delivered by it to the Owner.
7.7.4 If either the Architect or the Owner’s Construction Inspector wishes to
observe the inspections, tests or approvals required by the Contract Documents,
he will do so promptly and, where practicable, at the source of supply.
7.8 INTEREST
7.8.1 If the Owner fails to make payment in accordance with the terms of the
Contract Documents, in addition to those remedies available to Contractor under
Subparagraph 9.7, there shall be added to such payment annual interest at a rate
of 12%, which interest shall be compounded annually and annually added to, and
bear the same interest as, the unpaid payment, but only to the extent allowed by
law, which interest shall commence on the first day after said payment is due
and continue until the payment with interest is received by Contractor.
7.9 (There is no Paragraph 7.9.)

          Clayco/Financial Services   GENERAL CONDITIONS    

17 of 37



--------------------------------------------------------------------------------



 



ARTICLE 8
TIME
8.1 DEFINITION
8.1.1 Unless otherwise provided, the Contract Time is the period of time
allotted in the Contract Documents for Substantial Completion of the Work as
defined in Subparagraph 8.1.3, including authorized adjustments thereto.
8.1.2 The date of commencement of the Work shall be the date upon which all of
the following have occurred: (1) execution of the Contract Documents;
(2) issuance of all necessary permits for construction by the governing
authorities; (3) completion of any demolition work by the Owner if such a
requirement prior to the start of Contractor’s work under the Contract; and (4)
submission of satisfactory evidence to Contractor from the Owner of completion
of financing necessary to fund the Contract.
8.1.3 The Date of Substantial Completion of the Work or designated portion
thereof is the Date certified by the Architect when construction is sufficiently
complete, in accordance with the Contract Documents, so the Owner can occupy or
utilize the Work or designated portion thereof for the use for which it is
intended. If at any time the Owner occupies all or any portion of the Work, such
occupancy shall be an acknowledgement by Owner of substantial completion of the
occupied Work Area whether or not the Architect has issued a Certificate of
Substantial Completion therefor or whether or not the Owner has accepted such
Area.
8.1.4 The term day as used in the Contract Documents shall mean calendar day
unless otherwise specifically designated.
8.2 PROGRESS AND COMPLETION
8.2.1 All time limits stated in the Contract Documents are of the essence of the
Contract.
8.2.2 Contractor shall begin the Work on the date of commencement as defined in
Subparagraph 8.1.2 unless extended as provided elsewhere in the Contract
Documents. It shall carry the Work forward expeditiously with adequate forces
and shall achieve Substantial Completion within the Contract Time.
8.3 DELAYS AND EXTENSIONS OF TIME
8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner, an employee of the Owner, a
separate contractor employed by the Owner, by changes ordered by Owner in the
Work, the Contract Time shall be extended by Change Order for a reasonable time
and the Contract Sum shall be adjusted to the extent reasonably necessary to
compensate the Contractor for any increase in the cost of the Work caused by
such delay. Where delays are caused by adverse weather conditions or adverse
site conditions caused by adverse weather which prevent construction activities
of the type then scheduled, the Contract Time may be extended by Change Order
for a reasonable time, but there will be no adjustment in the Contract Sum.
Where delays are caused by circumstances which are beyond the Contractor’s
control, other than

          Clayco/Financial Services   GENERAL CONDITIONS    

18 of 37



--------------------------------------------------------------------------------



 



adverse weather conditions, the Contract Time may be extended by Change Order
for a reasonable time and the Contract Sum may be adjusted to the extent
reasonably necessary to compensate the Contractor for fifty percent (50%) of any
increase in the cost of the Work resulting from such delay. In order to
determine for purposes of this Subparagraph 8.3.1 the amount of any increase in
the cost of the Work, Contractor shall provide to the Owner the amount of such
increase together with any applicable subcontracts with subcontractors for
material and labor who are affected by the delay and any Change Orders required
by such subcontractors which state the increase in the cost of materials and/or
labor resulting from any delay for which the Contract Sum may be adjusted in
accordance with this Subparagraph 8.3.1. In determining such increased cost of
the Work, there shall be no increase for the cost of any built-in profit by the
Contractor in the Contract Sum.
8.3.2 Notices of delay shall be made in writing to the Owner no more than thirty
(30) days after the occurrence of the cause of a delay and all claims for
extension of time for performance of the contract shall be made in writing to
the Owner no more than forty-five (45) days after the termination of the cause
of the delay has ended; otherwise the claim for delay shall be waived. In the
case of a continuing cause of delay only one notice shall be required.
8.3.3 If no agreement is made stating the dates upon which interpretations as
provided in Subparagraph 2.2.8 shall be furnished, then no claim for delay shall
be allowed on account of failure to furnish such interpretations until fifteen
(15) days after written request is made for them, and not then unless such claim
is reasonable.
8.3.4 This Paragraph 8.3 does not exclude the recovery of damages for delay by
either party under other provisions of the Contract Documents.
ARTICLE 9
PAYMENTS AND COMPLETION
9.1 CONTRACT SUM
9.1.1 The Contract Sum is stated in the Agreement and, including authorized
adjustments thereto, is the total amount payable by the Owner to Contractor for
the performance of the Work under the Contract Documents.
9.2 SCHEDULE OF VALUES
9.2.1 Before the second Application for Payment, Contractor shall submit to the
Owner, a schedule of values of the various portions of the work, aggregating the
Total Contract. Each item in the schedule of values shall include its proper
share of overhead and profit. This schedule, when and if approved by the Owner,
shall be used only as a basis for Contractor’s Application for Payment.

          Clayco/Financial Services   GENERAL CONDITIONS    

19 of 37



--------------------------------------------------------------------------------



 



9.3 APPLICATIONS FOR PAYMENT
9.3.1 At least ten (10) days before the date for each progress payment
established in the Agreement, Contractor shall submit to the Owner an itemized
Application for Payment, reflecting retainage, if any, as provided elsewhere in
the Contract Documents.
9.3.2 Payments shall be made on account of materials and equipment delivered and
suitably stored at the site for subsequent incorporation in the Work. Payment
may similarly be made for materials and equipment suitably stored off the site
at a location agreed upon in writing. Payment for materials and equipment stored
on or off the site shall be conditioned upon compliance by the Contractor with
procedures satisfactory to the Owner to establish the Owner’s title to such
materials and equipment or otherwise protect the Owner’s interest, and shall
include the costs of applicable insurance, storage and transportation to the
site for such materials and equipment stored off the site. Except to the extent
coverable by insurance pursuant to Section 11.4, the Contractor shall be liable
for loss or damage to stored materials, whether stored on-site or off-site.
9.3.3 Contractor warrants that title to all Work, materials and equipment
covered by an Application for Payment will pass to the Owner either by
incorporation, in the construction or upon the receipt of payment by Contractor,
whichever occurs first, free and clear of all liens, claims, security interests
or encumbrances, hereinafter referred to in this Article 9 as “liens”; and that
no Work, materials or equipment covered by an Application for Payment will have
been acquired by Contractor, or by any other person performing Work at the site
or furnishing materials and equipment for the Project, subject to an agreement
under which an interest therein or an encumbrance thereon is retained by the
seller or otherwise imposed by Contractor or such other person.
9.4 CERTIFICATES FOR PAYMENT
9.4.1 The Owner will within seven days after receipt of the Contractor’s
Application for Payment, either pay the amount of such Application for Payment
to the Contractor, or notify the Contractor in writing of the Owner’s reasons
for withholding payment in whole or in part.
9.4.2 Except as provided in Subparagraph 9.5.5, the making of a Payment will
constitute a representation by the Owner that the Work has progressed to the
point indicated and that, to the best of the Owner’s knowledge, information and
belief, the quality of the Work is in accordance with the Contract Documents
(subject to an evaluation of the Work for conformance with the Contract
Documents upon Substantial Completion, to results of subsequent tests and
inspections, to correction of minor deviations from the Contract documents prior
to completion and to specific qualifications expressed by the Owner). The making
of a Payment will further constitute a representation that the Contractor is
entitled to payment in the amount set forth in the Application for Payment.
9.5 PROGRESS PAYMENT
9.5.1 After the Owner has issued a Certificate for Payment, the Owner shall make
payment in the manner and within twenty (20) days or such shorter time as may be
provided in the Contract Documents.

          Clayco/Financial Services   GENERAL CONDITIONS    

20 of 37



--------------------------------------------------------------------------------



 



9.5.2 Contractor shall promptly pay each Subcontractor, upon receipt of payment
from the Owner, out of the amount paid to Contractor on account of such
Subcontractor’s Work, the amount to which said Subcontractor is entitled
reflecting the percentage to be retained, if any, in accordance with the terms
of the Subcontract. Contractor shall, by an appropriate agreement with each
Subcontractor, require each Subcontractor to make payments to its
Sub-subcontractors in similar manner.
9.5.3 (There is no Subparagraph 9.5.3.)
9.5.4 The Owner shall not have any obligation to pay or to see to the payment of
any moneys to any Subcontractor except as may otherwise be required by law.
9.5.5 No progress payment, nor any partial or entire use or occupancy of the
Project by the Owner, shall constitute an acceptance of any Work not in
accordance with the Contract Documents.
9.6 PAYMENTS WITHHELD
9.6.1 DECISIONS TO WITHHOLD CERTIFICATION
If the Owner withholds a payment of all or any portion of an Application for
Payment, then Owner will notify the Contractor. If the Contractor and the Owner
cannot agree on a revised amount, the Owner will promptly pay the amount which
is not in dispute. The Owner may withhold a Payment or, because of subsequently
discovered evidence, may request a refund of the whole or a part of a Payment
previously made to such extent as may be reasonably necessary to protect the
Owner from loss for which the Contractor is responsible, resulting from acts and
omission because of:

  .1   defective Work not remedied;     .2   third party claims filed or
reasonable evidence indicating probable filing of such claims unless security
acceptable to the Owner is provided by the Contractor;     .3   failure of the
Contractor to make payments properly to Subcontractors or for labor, materials
or equipment;     .4   reasonable evidence that the Work cannot be completed for
the unpaid balance of the Contract Sum;     .5   damage to the Owner or other
contractor;     .6   reasonable evidence that the Work will not be completed
within the Contract Time, and that the unpaid balance would not be adequate to
cover actual or liquidated damages for the anticipated delay; or     .7  
persistent failure to carry out the Work in accordance with the Contract
Documents.

9.6.2 When the above grounds in Subparagraph 9.6.1 are removed, payment shall be
made for amounts withheld because of them. If the Contractor provides the Owner
with a lien bond sufficient to cover mechanics’ liens filed by the Contractor or
any Subcontractor, the Owner shall not withhold payment. The Contractor at its
cost will diligently pursue the removal of any lien filed by a Subcontractor,
and regardless of whether a lien bond is provided as set forth above, during
such time the Owner shall not satisfy or pay off the lien or otherwise settle or
compromise the Contractor’s claim; provided, however, that promptly after a
final, non-appealable judgment is rendered directing that the property be

          Clayco/Financial Services   GENERAL CONDITIONS    

21 of 37



--------------------------------------------------------------------------------



 



sold to satisfy the lien, and in any event prior to the date of such sale, the
Contractor will satisfy the lien and pay the Contractor all amounts owing.
9.7 PAYMENT AND FINANCING
9.7.1 If the Owner should fail to pay Contractor within seven days after the
date for payment established in the Contract any amount certified by the Owner,
then Contractor may, upon seven (7) additional days written notice to the Owner
stop the Work until payment of the amount owing has been received. The Contract
Sum shall be increased by the amount of Contractor’s reasonable costs of
shut-down, delay and start-up, which shall be effected by appropriate Change
Order in accordance with Article 12.
9.7.2 If at any time, before or after commencement of the work, Contractor
reasonably believes that the funding or financing of the Project is not
sufficient or is in doubt, then Contractor may, upon seven (7) days written
notice to the Owner, suspend its obligations under the contract until the Owner
submits evidence satisfactory to Contractor that the financing or funding of the
Project is sufficient.
9.8 SUBSTANTIAL COMPLETION AND FINAL PAYMENT
9.8.1 When Contractor determines that the Work, or a designated portion thereof
which is acceptable to the Architect, is substantially complete as defined in
Subparagraph 8.1.3, Contractor shall prepare for submission to the Owner a list
of items to be completed or corrected. The failure to include any items on such
list does not alter the responsibility of Contractor to complete all Work in
accordance with the Contract Documents. When the Architect on the basis of an
inspection determines that the Work is substantially complete, the Architect
will then prepare a Certificate of Substantial Completion which shall establish
the Date of Substantial Completion, shall state the responsibilities of the
Owner and Contractor for maintenance, security, heating, cooling, utilities and
insurance, and shall fix the time within which Contractor shall complete or
correct the items listed therein. Warranties required by the Contract Documents
shall commence on the earlier of the Date of Substantial Completion or occupancy
or placing into service by the Owner of the Work or designated portion thereof,
except for items on the list submitted to the Owner by Contractor, the warranty
for these items shall commence on the date that the items are furnished or
corrected by Contractor. The Certificate of Substantial Completion shall be
submitted to the Owner and Contractor for their written acceptance of the
responsibilities assigned to them in such Certificate. Upon Substantial
Completion of the Work or a designated portion thereof and upon application by
Contractor and certification by the Owner, the Owner shall make payment,
reflecting adjustment in retention, if any, for such work or portion thereof as
provided in the Contract Documents. If at any time the Owner occupies or places
into service all or any portion of the Work, such occupancy or placing into
service shall be an acknowledgment by Owner of Substantial Completion of the
Work so occupied or placed into service, Owner whether or not the Owner has
accepted such Work.

          Clayco/Financial Services   GENERAL CONDITIONS    

22 of 37



--------------------------------------------------------------------------------



 



9.9 FINAL COMPLETION AND FINAL PAYMENT
9.9.1 Upon receipt of written notice from Contractor that the Work is ready for
final inspection and acceptance and upon receipt of a final Application for
Payment, the Owner will promptly make such inspection and, when he finds the
Work acceptable under the Contract Documents and the Contract fully performed,
he will promptly issue a final Certificate for Payment stating that to the best
of its knowledge, information and belief, and on the basis of its observations
and inspections, the Work has been completed in accordance with the terms and
conditions of the Contract Documents and that the entire balance found to be due
Contractor, and noted in said final Certificate, is due and payable. The Owner’s
final Certificate for Payment will constitute a further representation that the
conditions precedent to Contractor’s being entitled to final payment as set
forth in Subparagraph 9.9.2 have been fulfilled.
9.9.2 The final payment shall not become due until Contractor submits to the
Owner (1) an affidavit that all payrolls, bills for materials and equipment, and
other indebtedness connected with the Work for which the Owner or its property
might in any way be responsible, and for which Contractor has been paid, have
been paid or otherwise satisfied, (2) consent of surety, if any, to final
payment and (3), if required by the Owner, other data establishing payment or
satisfaction of all such obligations, such as receipts, releases and waivers of
liens arising out of the Contract, to the extent and in such form as may be
designated by the Owner. If any Subcontractor refuses to furnish a release or
waiver required by the Owner, Contractor may furnish a bond satisfactory to the
Owner to indemnify Owner against any such lien. If any such lien remains
unsatisfied after all payments are made, Contractor shall refund to the Owner
all moneys that the latter may be compelled to pay in discharging such lien,
including all costs and reasonable attorneys’ fees.
9.9.3 If, after Substantial Completion of the Work, final completion thereof is
materially delayed through no fault of Contractor or by the issuance of Change
Orders affecting final completion, the Owner shall, upon application by
Contractor, and without terminating the Contract, make payment of the balance
due for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than the retainage
stipulated in the Contract Documents, and if bonds have been furnished as
provided in Paragraph 7.5, the written consent of the surety to the payment of
the balance due for that portion of the Work fully completed and accepted shall
be submitted by Contractor to the Owner prior to certification of such payment.
Such payment shall be made under the terms and conditions governing final
payment, except that it shall not constitute a waiver of claims.
9.9.4 The making of final payment shall constitute a waiver of all claims by the
Owner except those arising from:

  .1   unsettled liens,     .2   faulty or defective Work appearing after
Substantial Completion,     .3   failure of the Work to comply with the
requirements of the Contract Documents, as amended and modified,

          Clayco/Financial Services   GENERAL CONDITIONS    

23 of 37



--------------------------------------------------------------------------------



 



  .4   terms of any special warranties required by the Contract Documents.

9.9.5 The acceptance of final payment shall constitute a waiver of all claims by
Contractor, subcontractors or material suppliers, except those previously made
in writing and identified by Contractor as unsettled at the time of the final
payment.
ARTICLE 10
PROTECTION OF PERSONS AND PROPERTY
10.1 SAFETY PRECAUTIONS AND PROGRAMS
10.1.1 Contractor shall be responsible for initiating, maintaining and
supervising all safety precautions and programs in connection with the Work.
10.2 SAFETY OF PERSONS AND PROPERTY
10.2.1 Contractor shall take all reasonable precautions for the safety of, and
shall provide all reasonable protection to prevent damage, injury or loss to:

  .1   employees on the Work and all other persons who may be affected thereby,
    .2   the Work and all materials and equipment to be incorporated therein,
whether in storage on or off the site, under the care, custody or control of
Contractor or any of its Subcontractors or Sub-subcontractors; and     .3  
other property at the site or adjacent thereto, including trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

10.2.2 Contractor shall give all notices and comply with all applicable laws,
ordinances, rules, regulations and lawful orders of any public authority bearing
on the safety of persons or property or their protection from damage, injury or
loss.
10.2.3 Contractor shall erect and maintain, as required by existing conditions
and progress of the Work, all reasonable safeguards for safety and protection,
including posting danger signs and other warnings against hazards, promulgating
safety regulations and notifying owners and users of adjacent utilities.
10.2.4 When the use or storage of explosives or other hazardous materials or
equipment is necessary for the execution of the Work, Contractor shall exercise
the utmost care and shall carry on such activities under the supervision of
properly qualified personnel.

          Clayco/Financial Services   GENERAL CONDITIONS    

24 of 37



--------------------------------------------------------------------------------



 



10.2.5 Contractor shall promptly remedy all damage or loss (other than damage or
loss insured under Paragraph 11.3) to any property referred to in Clauses
10.2.1.2 and 10.2.1.3 caused in whole or in part by Contractor, any
Subcontractor, any Sub-subcontractor, or anyone directly or indirectly employed
by any of them, or by anyone for whose acts any of them may be liable and for
which Contractor is responsible under Clauses 10.2.1.2 and 10.2.1.3, except
damage or loss attributable to the acts or omissions of the Owner or anyone
directly or indirectly employed by the Owner, or by anyone for whose acts the
Owner may be liable, and not attributable to the fault or negligence of
Contractor. The foregoing obligations of Contractor are in addition to its
obligations under Paragraph 4.18.
10.2.6 Contractor shall designate a responsible member of its organization at
the site whose duty shall be the prevention of accidents. This person shall be
Contractor’s superintendent unless otherwise designated by Contractor in writing
to the Owner.
10.2.7 Contractor shall not load or permit any part of the Work to be loaded so
as to endanger its safety.
10.2.8 The Owner is committed to provided a safe working environment on the
jobsite. In endeavoring to achieve a safe workplace, the Owner requires that the
Contractor implement a substance abuse policy covering all Contractor,
Subcontractor, and Sub-subcontractor employees of any tier throughout the
duration of this Project. Contractor agrees that such policy shall be in
accordance with the Contractor’s corporate substance abuse policy.
10.3 EMERGENCIES
10.3.1 In any emergency affecting the safety of persons or property, Contractor
shall act, at its discretion, to prevent threatened damage, injury or loss. Any
additional compensation or extension of time claimed by Contractor on account of
emergency work shall be determined as provided in Article 12 for Changes in the
Work.
10.3.2 If, without negligence on the part of the Contractor, the Contractor is
held liable for the cost of remediation of a hazardous material or substance
solely by reason of performing Work as required by the Contract Documents, the
Owner shall indemnify the Contractor for all cost and expense thereby incurred.
However, if Contractor or a Subcontractor brought to the site the hazardous
material or substance, then Contractor shall be liable for the cost of
remediation and the Owner shall not be required to indemnify Contractor. Owner
shall be required to indemnify the Contractor to the extent that its employees,
agents, separate contractors or any party for which Owner is directly or
indirectly liable, negligently causes the necessity for such remediation.

          Clayco/Financial Services   GENERAL CONDITIONS    

25 of 37



--------------------------------------------------------------------------------



 



ARTICLE 11
INSURANCE
11.1 CONTRACTOR’S LIABILITY INSURANCE
11.1.1 Contractor shall purchase and maintain such insurance as will protect
Contractor from claims set forth below which may arise out of or result from
Contractor’s operations under the Contract, whether such operations be by itself
or by Subcontractor or by anyone directly or indirectly employed by any of them,
or by anyone for whose acts any of them may be liable:

  .1   claims under workers’ or workmen’s compensation, disability benefit and
other similar employee benefit acts;     .2   claims for damages because of
bodily injury, occupational sickness or disease, or death of its employees;    
.3   claims for damages because of bodily injury, sickness or disease, or death
of any person other than its employees;     .4   claims for damages insured by
usual personal injury liability coverage which are sustained (1) by any person
as a result of an offense directly or indirectly related to the employment of
such person by Contractor, or (2) by any other person;     .5   claims for
damages, other than to the Work itself, because of injury to or destruction of
tangible property, including loss of use resulting therefrom; and     .6  
claims for damages because of bodily injury or death of any person or property
damage arising out of the ownership, maintenance or use of any motor vehicle.

11.1.2 The insurance required by Subparagraph 11.1.1 shall be written for not
less than any limits of liability specified in the Contract Documents, or
required by law, whichever is greater.
11.1.3 The insurance required by Subparagraph 11.1.1 shall include contractual
liability insurance applicable to Contractor’s obligations under
Paragraph 4.18.1.
11.1.4 Certificates of Insurance reflecting the coverages Contractor is required
to provide under the Contract Documents shall be filed with the Owner prior to
execution of the Contract. These Certificates shall contain a provision that
coverages afforded under the policies will not be cancelled until at least
thirty (30) days prior written notice has been given to the Owner.

          Clayco/Financial Services   GENERAL CONDITIONS    

26 of 37



--------------------------------------------------------------------------------



 



11.2 OWNER’S LIABILITY INSURANCE
11.2.1 The Owner shall be responsible for purchasing and maintaining its own
liability insurance and, at its option, may purchase and maintain such insurance
as will protect Owner against claims which may arise from operations under the
Contract.
11.3 PROPERTY INSURANCE
11.3.1 The Owner shall purchase and maintain, in a company or companies lawfully
authorized to do business in the jurisdiction in which the Project is located,
property insurance written on a builder’s risk “all-risk” or equivalent policy
form in the amount of the value of the Work then completed by Contractor and
cost of materials supplied or installed by others, comprising the then total
value for the entire Project at the site on a replacement cost basis. Such
property insurance shall be maintained, unless otherwise provided in the
Contract Documents or otherwise agreed in writing by all persons and entities
who are beneficiaries of such insurance, until final payment has been made as
provided in Section 9.9 or until no person or entity other than the Owner has an
insurable interest in the property required by this Section 11.4 to be covered,
whichever is later. This insurance shall include interests of the Owner, the
Contractor, Subcontractors and Sub-subcontractors in the Project.
11.3.1.2 Property insurance shall be on an “all-risk” or equivalent policy form
and shall include insurance against the perils of fire (with extended coverage)
and physical loss or damage including, without duplication of coverage, theft,
vandalism, malicious mischief, collapse, earthquake, flood, windstorm,
falsework, testing and startup, temporary buildings and debris removal including
demolition occasioned by enforcement of any applicable legal requirements, and
shall cover reasonable compensation for Architect’s and Contractor’s services
and expenses required as a result of such insured loss. The Owner shall provide
the required Certificate(s) of Insurance to the Contractor prior to commencement
of the Work. A copy of the Policy(ies) will only be provided upon specific
request.
11.3.1.3 If the property insurance requires deductibles, the Owner shall pay
such applicable deductible.
11.3.1.4 This property insurance shall cover portions of the Work stored off the
site, and also portions of the Work in transit.
11.3.2 The Owner shall purchase and maintain such boiler and machinery insurance
as may be required by the Contract Documents or by law. This insurance shall
include the interests of the Owner, Contractor, Subcontractors and
Sub-subcontractors in the Work.
11.3.3 Any loss insured under Subparagraph 11.3.1 is to be adjusted with the
Owner and made payable to the Owner as trustee for the insureds, as their
interests may appear, subject to the requirements of any applicable mortgagee
clause as approved by Contractor and of Subparagraph 11.3.8. Contractor shall
pay each Subcontractor a just share of any insurance moneys received by
Contractor and by appropriate agreement, written where legally required for
validity, shall require each Subcontractor to make payments to its
Sub-subcontractors in similar manner.

          Clayco/Financial Services   GENERAL CONDITIONS    

27 of 37



--------------------------------------------------------------------------------



 



11.3.4 The Owner shall file a copy of all policies with Contractor before any
exposure to loss may occur. If the Owner does not intend to purchase such
insurance or any specific coverage required therein, Owner shall notify
Contractor in writing prior to the commencement of the Work. In the event of
receipt of such written notice, Contractor may then effect insurance coverage
not purchased by the Owner which will protect Contractor’s interest, its
subcontractors and its sub-subcontractors in the Work, and by appropriate Change
Order, the cost thereof shall be charged to the Owner. If Contractor is damaged
by the Owner’s failure to obtain or maintain the complete insurance coverage
required, then the Owner shall be responsible for all costs and damages
resulting therefrom which would have otherwise been insured had the Owner
obtained the coverage required.
11.3.5 If Contractor requests in writing that insurance for risks other than
those described in Subparagraphs 11.3.1 and 11.3.2 or other specific hazards be
included in the property insurance policy, the Owner shall, include such
insurance, and pay the cost thereof.
11.3.6 The Owner and Contractor waive all rights against (1) each other and the
Subcontractors, Sub-subcontractors, agents and employees each of the other, and
(2) separate Contractors, if any, and their subcontractors, sub-subcontractors,
agents and employees, for damages caused by fire or other perils to the extent
covered by insurance obtained pursuant to this Paragraph 11.3 or any other
property insurance applicable to the Work, except such rights as they may have
to the proceeds of such insurance held by the Owner as trustee. The Owner or
Contractor, as appropriate, shall require of, separate Contractors,
subcontractors and Sub-subcontractors by appropriate agreements, written where
legally required for validity, similar waivers each in favor of all other
parties enumerated herein. The policies shall provide such waivers of
subrogation by endorsement or otherwise. A waiver of subrogation shall be
effective as to a person or entity even though that person or entity would
otherwise have a duty of indemnification, contractual or otherwise, did not pay
the insurance premium directly or indirectly, and whether or not the person or
entity had an insurable interest in the property damaged.
11.3.7 If required in writing by any party in interest, the Owner as trustee
shall, upon the occurrence of an insured loss, give bond for the proper
performance of its duties. He shall deposit in a separate account any money so
received, and he shall distribute it in accordance with such agreement as the
parties in interest may reach. If, after such loss, no other special agreement
is made, replacement of damaged work shall be covered by an appropriate Change
Order.
11.3.8 The Owner as trustee shall have power to adjust and settle any loss with
the insurers unless one of the parties in interest shall object in writing
within five days after the occurrence of loss to the Owner’s exercise of this
power. The Owner as trustee shall, in that case, make settlement with the
insurers in accordance with the agreement of the parties.
11.3.9 If the Owner finds it necessary to occupy or use a portion or portions of
the Work prior to Substantial Completion thereof, such occupancy shall not
commence prior to a time mutually agreed to by the Owner and Contractor and to
which the insurance company or companies providing the property insurance have
consented by endorsement to the

          Clayco/Financial Services   GENERAL CONDITIONS    

28 of 37



--------------------------------------------------------------------------------



 



policy or policies. This insurance shall not be cancelled or lapsed on account
of such partial occupancy. Consent of Contractor and of the insurance company or
companies to such occupancy or use shall not be unreasonably withheld.
11.3.10 If during the Project construction period the Owner insures properties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
period, the Owner shall waive all rights for damages caused by fire or other
causes of loss covered by this separate property insurance. All separate
policies shall provide this waiver of subrogation by endorsement or otherwise.
11.4 LOSS OF USE INSURANCE
11.4.1 The Owner shall purchase and maintain such insurance as is necessary to
insure Owner against loss of use of Owner’s property due to fire or other
hazards, however caused. The Owner hereby waives all rights of action against
Contractor for loss of use of Owner’s property, including consequential damages
due to fire or other hazards however caused.
ARTICLE 12
CHANGES IN THE WORK
12.1 CHANGE ORDERS
12.1.1 A Change Order is a written order to Contractor signed by Contractor and
Owner, issued after the execution of the Contract, authorizing a Change in the
Work or an adjustment in the Contract Sum or the Contract Time. The Contract Sum
and the Contract Time may be changed only by Change Order.
12.1.2 The Owner, without invalidating the Contract, may request Changes in the
Work within the general scope of the Contract consisting of additions, deletions
or other revisions, the Contract Sum and the Contract Time being adjusted
accordingly. All such Changes in the Work shall be authorized by Change Order,
and shall be executed under the applicable conditions of the Contract. If any
such Change in the Work requires design services by Architect and Structural
Engineer, or if any proposed Change in the Work is initiated or requested by the
Owner and requires design services by Architect, whether or not such proposed
Change results in a Change in the Work, the Owner shall compensate the Architect
and Structural Engineer for such services, such compensation to be in addition
to that specified in the Agreement of this Contract.
12.1.3 The cost or credit to the Owner resulting from a change in the Work shall
be determined in one or more of the following ways:

  .1   by mutual acceptance of a lump sum properly itemized;

          Clayco/Financial Services   GENERAL CONDITIONS    

29 of 37



--------------------------------------------------------------------------------



 



  .2   by unit prices stated in the Contract Documents or subsequently agreed
upon;     .3   if the Owner and Contractor cannot agree on any of the above,
then the method provided in subparagraph 12.1.4 shall be followed.

12.1.4 If none of the methods set forth in Clauses 12.1.3.1 or 12.1.3.2 is
agreed upon, Contractor, provided it receives a written order signed by the
Owner and the Architect, shall promptly proceed with the Work involved. The cost
of such Work shall then be determined Contractor and approved by the Owner on
the basis of the reason-able expenditures and savings of those performing the
Work attributable to the Change, including, in the case of an increase in the
Contract Sum, the following:

  .1   for subcontractors, the increase shall be based upon the cost of labor
(including Social Security, insurance and welfare contributions), materials,
equipment rentals, and there shall be added to these costs a fixed fee of
fifteen percent (15%). This fixed fee shall be full compensation to cover the
cost of supervision (job and office), all overhead, bond, profit and any other
expenses, including all costs resulting from additional time, if any, required
to complete the Subcontract.     .2   for Contractor, the increase shall be
based upon the cost of the following items.

               .1 the cost of all materials required by the change;
               .2 the cost of all labor required by the change (including all
fringes, payroll taxes and insurance);
               .3 the cost of all equipment rentals;
               .4 the cost of all portions of the Work performed by
subcontractors;
               .5 the cost of field overhead attributable to this change;
               .6 a fixed fee of 15% of the total of .1, .2, .3, .4, and .5
above, which shall be the compensation to CONTRACTOR to cover the cost of hand
tools, home office overhead, other expenses and profit; and,
               .7 the cost of Architectural and Engineering services, if
required, resulting from this change per Paragraph 12.1.2.
In such case, Contractor shall keep and present an itemized accounting together
with appropriate supporting data, for inclusion in a Change Order. Unless
otherwise provided in the Contract Documents, cost shall be limited to the
following: Cost of materials, including sales tax and cost of delivery; cost of
labor, including Social Security, old age and unemployment insurance, and fringe
benefits required by agreement or custom; Workers’ or Workmen’s Compensation
insurance; bond premiums; rental value of equipment and machinery; and the
additional costs of supervision and field office personnel directly attributable
to the change. Pending final determination of cost to the Owner, payments on
account shall be made on the Application of Payment. The amount of credit to be
allowed by Contractor to the Owner for any deletion or change which results in a
net decrease in the Contract Sum will be the amount of the actual net cost as
confirmed by the Owner. When both additions and credits covering related

          Clayco/Financial Services   GENERAL CONDITIONS    

30 of 37



--------------------------------------------------------------------------------



 



Work or substitutions are involved in any one change, the allowance for overhead
and profit shall be figured on the basis of the net increase, if any, with
respect to that change.
12.1.5 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if the quantities originally contemplated are so changed in a
proposed Change Order that application of the agreed unit prices to the
quantities of Work proposed will cause substantial inequity to the Owner or
CONTRACTOR, the applicable unit prices shall be equitably adjusted.
12.2 CONCEALED CONDITIONS
12.2.1 Claims for Concealed or Unknown Conditions. If conditions are encountered
at the site which are (1) subsurface or otherwise concealed physical conditions
which differ materially from those indicated in the Contract Documents or
(2) unknown physical conditions of an unusual nature, which differ materially
from those ordinarily found to exist and generally recognized as inherent in
construction activities of the character provided for in the Contract Documents,
then notice by the observing party shall be given to the other party promptly
before conditions are disturbed and in no event later than 14 days after first
observance of the conditions. If the conditions encountered are materially
different, the Contract Sum and Contract Time shall be equitably adjusted, but
if the Owner and Contractor cannot agree on an adjustment in the Contract Sum or
Contract Time, the matter shall be considered a Claim and be resolved in
accordance with this Agreement.
12.2.2 The Owner and Contractor acknowledge and agree that while asbestos may be
present in the existing structure, if any, the Contract Documents do not require
Contractor to identify or remove any asbestos unless a Modification to the
Contract is agreed to by the Owner, Contractor.
12.3 CLAIMS FOR ADDITIONAL COST
12.3.1 Any claim for an increase in the Contract Sum shall be made in writing to
the Owner within forty-five (45) days after the occurrence of the event giving
rise to such claim except where the event for which the claim is made is delay,
then within forty-five (45) days of the event ending the delay. Such notice of
claim shall be given before proceeding to execute the Work, except (1) in an
emergency endangering life or property, in which case the Work shall proceed in
accordance with Subparagraph 10.3.1, or (2) in the case of a claim for delay
which is cause for the Contract Time to be extended pursuant to Subparagraph
8.3.1. No claim shall be valid unless the notice provided herein is given. Any
increases in the Contract Sum resulting from a claim made in accordance with
this paragraph shall be made by written Change Order.
12.3.2 Any claim for additional costs because of (1) any interpretation issued
pursuant to Subparagraph 2.2.8; (2) any order by the Owner to stop work pursuant
to Paragraph 3.3; (3) any written order for a minor change in the work issued
pursuant to Paragraph 12.4; or (4) any delay which is cause for the Contract
Time to be extended pursuant to Subparagraph 8.3.1; shall be made in accordance
with Subparagraph 12.3.1.

          Clayco/Financial Services   GENERAL CONDITIONS    

31 of 37



--------------------------------------------------------------------------------



 



12.4 MINOR CHANGES IN THE WORK
12.4.1 The Architect will have authority to order minor changes in the Work not
involving an adjustment in the Contract Sum or an extension of the Contract Time
and not inconsistent with the intent of the Contract Documents.
ARTICLE 13
UNCOVERING AND CORRECTION OF WORK
13.1 UNCOVERING OF WORK
13.1.1 If any portion of the Work should be covered contrary to the request of
the Owner’s Construction Inspector or to requirements specifically expressed in
the Contract Documents, it must, if required in writing by either party, be
uncovered for its observation and shall be replaced at Contractor’s expense.
13.1.2 If any other Work has been covered which the Owner’s Construction
Inspector has not specifically requested to observe prior to being covered, the
Owner’s Construction Inspector may request to see such Work and it shall be
uncovered by Contractor. If such Work be found in substantial conformance with
the Contract Documents, the cost of uncovering and replacement shall, by
appropriate Change Order, be charged to the Owner. If such Work be found not in
substantial conformance with the Contract Documents, Contractor shall pay such
costs unless it be found that this condition was caused by a separate Contractor
employed as provided in Article 6, and in that event the Owner shall be
responsible for the payment of such costs.
13.2 Correction of Work
13.2.1 Contractor shall promptly correct all Work rejected as failing to
substantially conform to the Contract Documents that is observed before
Substantial Completion and whether or not fabricated, installed or completed.
Contractor shall bear all costs of correcting such rejected Work.
13.2.2 If, within one year after the Date of Substantial Completion or within
such longer period of time as may be prescribed by law or by the terms of any
applicable special guarantee required by the Contract Documents, any of the Work
is found to be defective or not in substantial conformance with the Contract,
Contractor shall correct it promptly after receipt of a written notice from the
Owner to do so unless the Owner has previously given Contractor a written
acceptance of such Work. The Owner shall give such notice promptly after
discovery of the defect or substantial nonconformance. During the one-year
period for correction of Work, if the Owner fails to notify the Contractor and
give the Contractor an opportunity to make the correction, the Owner waives the
rights to require correction by the Contractor.

          Clayco/Financial Services   GENERAL CONDITIONS    

32 of 37



--------------------------------------------------------------------------------



 



13.2.3 All such defective or substantially non-conforming Work under
Subparagraphs 13.2.1 and 13.2.2 shall be removed from the site if necessary, and
the Work shall be corrected to comply with the Contract without cost to the
Owner.
13.2.4 Contractor shall bear the cost of making good all work of separate
Contractors destroyed or damaged by such removal or correction.
13.2.5 If Contractor does not remove such defective or substantially
non-conforming Work within a reasonable time fixed by written notice from the
Owner, the Owner may remove it and may store the materials or equipment at the
expense of Contractor. If Contractor does not pay the cost of such removal and
storage within ten days thereafter, the Owner may upon ten (10) additional days
written notice sell such Work at auction or at private sale and shall account
for the net proceeds thereof, after deducting all the costs that should have
been borne by Contractor, including compensation for additional architectural
services. If such proceeds of sale do not cover all costs which Contractor
should have borne, the difference shall be charged to Contractor and an
appropriate Change Order shall be issued. If the payments then or thereafter due
Contractor are not sufficient to cover such amount, Contractor shall pay the
difference to the Owner.
13.2.6 If Contractor fails to correct such defective or substantially
non-conforming Work, the Owner may correct it in accordance with Paragraph 3.4.
13.2.7 Nothing contained in this Paragraph 13.2 shall be construed to establish
a period of limitation with respect to any other obligation which Contractor
might have under the Contract Documents, including Paragraph 4.5 hereof. The
establishment of the time period of one year after the Date of Substantial
Completion or such longer period of time as may be prescribed by law or by the
terms of any warranty required by the Contract Documents relates only to the
specific obligation of Contractor to correct the Work, and has no relationship
to the time within which its obligation to comply with the Contract Documents
may be sought to be enforced, nor to the time within which proceedings may be
commenced to establish Contractor’s liability with respect to its obligations
other than specifically to correct the Work.
13.3 ACCEPTANCE OF DEFECTIVE OR NON-CONFORMING WORK
13.3.1 If the Owner prefers to accept defective or non-conforming Work, he may
do so instead of requiring its removal and correction, in which case a Change
Order will be issued to reflect a reduction in the Contract Sum where
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.
ARTICLE 14
TERMINATION OF CONTRACT
14.1 TERMINATION BY CONTRACTOR
14.1.1 If the Work is stopped for a period of thirty (30) days under an order of
any court or other public authority claiming jurisdiction, or as a result of an
act of government, such as declaration of national emergency

          Clayco/Financial Services   GENERAL CONDITIONS    

33 of 37



--------------------------------------------------------------------------------



 



making materials unavailable, through no act or fault of Contractor or a
subcontractor or their agents or employees or any other persons performing any
of the Work under a contract with Contractor or if the Work should be stopped
for a period of thirty (30) days by Contractor for the Owner’s failure to make
payment as provided in Paragraph 9.7.1, or if the Contract shall be suspended
for thirty (30) days for the Owner’s failure to provide satisfactory evidence of
financing or funding as provided in Subparagraph 9.7.2, then Contractor may,
upon seven (7) days written notice to the Owner, terminate the contract and
recover from the Owner payment for all Work executed and for any proven loss
sustained upon any materials, equipment, tools, construction equipment and
machinery including reasonable profit, overhead and damages, including without
limitation, overhead and profit on the Work not executed.
14.2 TERMINATION BY THE OWNER
14.2.1 If Contractor is adjudged a bankrupt, or if it makes a general assignment
for the benefit of its creditors, or if a receiver is appointed on account of
its insolvency, or if it persistently or repeatedly refuses or fails, except in
cases for which extension of time is provided, to supply enough properly skilled
workmen or proper materials, or if it fails to make prompt payment to
Subcontractors or for materials or labor, or persistently disregards laws,
ordinances, rules, regulations or orders of any public authority having
jurisdiction, or otherwise is guilty of a substantial violation of a provision
of the Contract Documents, then the Owner, upon certification by the Owner’s
Construction Inspector that sufficient cause exists to justify such action, may,
without prejudice to any right or remedy and after giving Contractor and its
surety, if any, seven (7) days written notice, terminate the employment of
Contractor and take possession of the site and of all materials, equipment,
tools, construction equipment and machinery thereon owned by Contractor and may
finish the Work by whatever method he may deem expedient. In such case
Contractor shall not be entitled to receive any further payment until the Work
is finished.
14.2.2 If the unpaid balance of the Contract Sum exceeds the costs of finishing
the Work, such excess shall be paid to Contractor. If such costs exceed the
unpaid balance, Contractor shall pay the difference to the Owner. The amount to
be paid to Contractor or to the Owner, as the case may be, in the manner
provided in Paragraph 9.4, and this obligation for payment shall survive the
termination of the Contract.

          Clayco/Financial Services   GENERAL CONDITIONS    

34 of 37



--------------------------------------------------------------------------------



 



ARTICLE 15
RESOLUTION OF CLAIMS
15.1 MECHANIC’S LIENS
If a Claim relates to or is the subject of a mechanic’s lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines prior to resolution of the Claim, by
mediation or by arbitration.
15.2 MEDIATION
15.2.1 Any Claim arising out of or related to the Contract, except those waived
and barred elsewhere in the Contract as shall be subject to mediation as a
condition precedent to arbitration or the institution of legal or equitable
proceedings by either party.
15.2.2 The parties shall endeavor to resolve their Claims by mediation in good
faith, which, unless the parties mutually agree otherwise, shall be in
accordance with the Construction Industry Mediation Rules of the American
Arbitration Association. If the parties cannot agree upon a mediator, the
parties will apply to either the American Arbitration Association for
appointment of a mediator in accordance with that organization’s rules. Requests
for mediation shall be in writing with the other party. The request may be made
concurrently with the filing of a demand for arbitration but, in such event,
mediation shall proceed in advance of arbitration or legal or equitable
proceedings, which shall be stayed pending mediation for a period of 120 days
from the date of filing, unless stayed for a longer period by agreement of the
parties or court order.
15.2.3 The parties shall share equally the mediator’s fee and any filing fees.
The mediation shall be held in St. Louis County, Missouri, unless another
location is mutually agreed upon. Agreements reached in mediation shall be
enforceable as settlement agreements in any court having jurisdiction thereof.
15.3 ARBITRATION
15.3.1 Any controversy or Claim arising out of or related to the Contract, or
the breach thereof, except those waived and barred elsewhere in the Contract,
which are not resolved by mediation, shall be settled by binding arbitration and
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction thereof. The arbitration shall be held within
St. Louis County, Missouri, unless another location is mutually agreed upon.
Prior to arbitration, the parties shall endeavor to resolve disputes by
mediation in accordance with the provisions of Article 15.
15.3.2 Claims not resolved by mediation shall be decided by arbitration which,
unless the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Arbitration Rules of the American Arbitration Association
currently in effect. The demand for arbitration shall be filed in writing with
the other party to the Contract and with the

          Clayco/Financial Services   GENERAL CONDITIONS    

35 of 37



--------------------------------------------------------------------------------



 



American Arbitration Association, and a copy shall be filed with the Architect.
15.3.3 A demand for arbitration shall be made within a reasonable time after the
Claim has arisen, and in no event shall it be made after the date when
institution of legal or equitable proceedings based on such Claim would be
barred by the applicable statute of limitations.
15.3.4 Either party may demand production of documents from the other in advance
of the arbitration and the party from whom the documents are requested shall
produce the documents requested within thirty (30) days of the request, or such
other date as the parties may agree. Other discovery may be permitted in the
discretion of the arbitrator, upon a showing of good cause. All disputes
regarding discovery shall be decided by the arbitrator. The arbitration award
shall be made under and in accordance with the laws of the State of Illinois,
supported by substantial evidence, and shall be in writing. The foregoing
agreement to arbitrate and other agreements to arbitrate with an additional
person or entity duly consented to by parties to the Agreement shall be
specifically enforceable under applicable law in any court having jurisdiction
thereof.
15.3.5 Claims and Timely Assertion of Claims. The party filing a notice of
demand for arbitration must assert in the demand all Claims then known to that
party on which arbitration is permitted to be demanded.
15.3.6 Judgment on Final Award. The award rendered by the arbitrator or
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having jurisdiction thereof.
ARTICLE 16
HAZARDOUS MATERIALS
16.1 HAZARDOUS MATERIALS
16.1.1 If reasonable precautions will be inadequate to prevent foreseeable
bodily injury or death to persons resulting from a material or substance,
including but not limited to asbestos, lead paint or polychlorinated biphenyl
(PCB), encountered on the site by the Contractor, the Contractor shall, upon
recognizing the condition, immediately stop Work in the affected area and report
the condition to the Owner in writing. If Contractor discovers any unknown or
previously undiscovered or undisclosed potentially hazardous or toxic materials,
he shall, upon recognizing the condition, immediately stop Work in the affected
area and report the condition to the Owner in writing.
16.1.2 The Owner shall obtain the services of a licensed laboratory to verify
the presence or absence of the material or substance reported by the Contractor
and, in the event such material or substance is found to be present, to verify
that it has been rendered harmless. Unless otherwise required by the Contract
Documents, the Owner shall furnish in writing to the Contractor the names and
qualifications of persons or entities who are to perform tests verifying the
presence or absence of such material or substance or who are to perform the task
of removal or safe containment of

          Clayco/Financial Services   GENERAL CONDITIONS    

36 of 37



--------------------------------------------------------------------------------



 



such material or substance. The Contractor will promptly reply to the Owner in
writing stating whether or not either has reasonable objection to the persons or
entities proposed by the Owner. If the Contractor has an objection to a person
or entity proposed by the Owner, the Owner shall propose another to whom the
Contractor has no reasonable objection. When the material or substance has been
rendered harmless, Work in the affected area shall resume upon written agreement
of the Owner and Contractor. The Contract Time shall be extended appropriately
and the Contract Sum shall be increased in the amount of the Contractor’s
reasonable additional costs of shut-down, delay and start-up, which adjustments
shall be accomplished as provided in Article 12.
16.1.3 To the fullest extent permitted by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect’s consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys’ fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Section 10.3.1, the material or substance was present on the project site
prior to Contractor commencing work, and the material or substance has not been
rendered harmless, provided that such claim, damage, loss or expense is
attributable to bodily injury, sickness, disease or death, or to injury to or
destruction of tangible property (other than the Work itself) but only to the
extent that such damage, loss or expense is not due to the negligence of a party
seeking indemnity.
16.1.4 The Owner shall not be responsible under Section 10.3 for materials and
substances brought to the site by the Contractor or Subcontractor.

          Clayco/Financial Services   END OF GENERAL CONDITIONS

GENERAL CONDITIONS    

37 of 37



--------------------------------------------------------------------------------



 



GENERAL CONDITIONS OF THE CONTRACT
FOR CONSTRUCTION
TABLE OF ARTICLES

      1.  
Contract Documents
   
 
2.  
Architect
   
 
3.  
Owner
   
 
4.  
Contractor
   
 
5.  
Subcontractors
   
 
6.  
Work by Owner or by Separate Contractors
   
 
7.  
Miscellaneous Provisions
   
 
8.  
Time
   
 
9.  
Payments and Completion
   
 
10.  
Protection of Persons and Property
   
 
11.  
Insurance
   
 
12.  
Changes in the Work
   
 
13.  
Uncovering and Correction of Work
   
 
14.  
Termination of Contract
   
 
15.  
Resolution of Claims
   
 
16.  
Hazardous Materials

          Clayco/Financial Services   GENERAL CONDITIONS   TABLE OF ARTICLES

 